EXHIBIT 10.38




AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This Amendment No. 2, dated as of December 9, 2008 (this “Amendment”), is to the
Amended and Restated Employment Agreement, dated as of April 25, 2007, between
RathGibson, Inc. (the “Company”) and its affiliated companies, RGCH Holdings
Corp. and RG Tube Holdings LLC (as assignee of RGCH Holdings LLC), and Jeffrey
J. Nelb (the “Executive”) (together, the “Parties”), as amended by Amendment No.
1 to Amended and Restated Employment Agreement dated as of June 15, 2007 (the
“Employment Agreement”).  Any capitalized terms used but not defined in this
Amendment have the respective meanings set forth in the Employment Agreement.

Recitals:




A.

Under Section 9.4 of the Employment Agreement, the Employment Agreement may be
amended upon the execution of a written instrument by the Parties.

B.

The Parties would like to amend the Employment Agreement to comply with Section
409A of the Internal Revenue Code.

Agreement:




In consideration of the foregoing and the mutual promises contained herein and
in the Employment Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:




1.

Effective Time of Amendment.  This Amendment is made pursuant to Section 9.4 of
the Employment Agreement, with retroactive effect to April 25, 2007 (except as
otherwise provided), and will become effective when it has been executed and
delivered by the Parties.

2.

Amendments.

(a)

Section 4.2 is hereby amended, effective June 15, 2007, to provide in its
entirety as follows:

“Bonus.  The Executive shall be eligible to receive an annual bonus of up to
200% of Base Salary (“Bonus”) under a plan established by the Company or the
Board (or a Committee thereof).  The Executive’s target bonus shall be 100% of
Base Salary (the “Target Bonus”).  Bonuses shall be paid at the same time as
paid to other executives of the Company, but in no event later than the date
that is two and one-half (2½) months after the end of the fiscal year to which
such Bonus relates.  All Bonus amounts shall be reduced for applicable federal,
state and local taxes.”

(b)

Section 6.1 is hereby amended by adding the phrase “, in each case, as soon as
reasonably practicable (but in any event within fifteen (15) days) after such
termination of employment” immediately before the colon at the end thereof.

(c)

The first sentence of Section 6.2 is hereby amended as follows:

by replacing the word “upon” with the phrase “subject to”; and




by adding the phrase “, within thirty (30) days following the date of such
termination,” immediately before the colon at the end thereof.














(d)

Each of Sections 6.2(a) and 6.2(b) are hereby amended by adding the phrase “as
soon as reasonably practicable (but in any event within fifteen (15) days) after
timely execution and delivery by the Executive to the Company of the release”
immediately before the semicolon in each such section.

(e)

Section 6.2(c) is hereby amended to provide in its entirety as follows:

“(c)  Base Salary for twelve (12) months, payable in equal installments in
accordance with the Company’s customary payroll practices, with such twelve (12)
month period to commence: (i) on the business day following the date of
termination, if the Executive executes and delivers the release to the Company
upon termination; or (ii) if the Executive does not execute and deliver the
release to the Company upon termination, as soon as reasonably practicable (but
in any event within fifteen (15) days) after timely execution and delivery by
the Executive to the Company of the release,  each of which shall be treated as
a separate payment for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”); and”

(f)

The first sentence of Section 6.3 is hereby amended as follows:

by replacing the word “upon” with the phrase “subject to”; and




by adding the phrase “, within thirty (30) days following the date of such
termination,” immediately before the colon at the end thereof.




(g)

Each of Sections 6.3(a) and 6.3(b) are hereby amended by adding the phrase “as
soon as reasonably practicable (but in any event within fifteen (15) days) after
timely execution and delivery by the Executive to the Company of the release”
immediately before the semicolon in each such section.

(h)

Section 6.3(c) is hereby amended to provide in its entirety as follows:

“(c)  Base Salary for eighteen (18) months, payable in equal installments in
accordance with the Company’s customary payroll practices, with such eighteen
(18) month period to commence: (i) on the business day following the date of
termination, if the Executive executes and delivers the release to the Company
upon termination; or (ii) if the Executive does not execute and deliver the
release to the Company upon termination, as soon as reasonably practicable (but
in any event within fifteen (15) days) after timely execution and delivery by
the Executive to the Company of the release, each of which shall be treated as a
separate payment for purposes of Section 409A; and”

(i)

The first sentence of Section 6.4 is hereby amended by adding to the end thereof
the phrase “as soon as reasonably practicable (but in any event within fifteen
(15) days) after such termination of employment”.

(j)

The second sentence of Section 6.4 is hereby amended to provide in its entirety
as follows:





2




“In addition to the Accrued Benefits, the Executive shall also be entitled to
receive, subject to execution without revocation of a valid general release, of
all claims against the Company, Holdings and the LLC, substantially in the form
attached hereto as Exhibit A, within thirty (30) day following any such
termination of the Executive’s employment, Base Salary for six (6) months,
payable in equal installments in accordance with the Company’s customary payroll
practices, with such six (6) month period to commence: (i) on the business day
following the date of termination, if the Executive executes and delivers the
release to the Company upon termination; or (ii) if the Executive does not
execute and deliver the release to the Company upon termination, as soon as
reasonably practicable (but in any event within fifteen (15) days) after timely
execution and delivery by the Executive to the Company of the release, each of
which shall be treated as a separate payment for purposes of Section 409A, in
the event that the Company elects not to extend the Term pursuant to Section 2
of this Agreement.”




(k)

Section 9.1(a) is hereby amended, effective as of the date of this Amendment, to
provide in its entirety as follows:

“(a)

If to the Company, to:




RathGibson, Inc.

475 Half Day Road, Suite 210

Lincolnshire, IL 60069

Attention: Chief Executive Officer

Telephone:  (800) 468-9459

Fax: (608) 754-0605”




(l)

Section 9.13 is hereby amended to provide in its entirety as follows:

“(a)

To the extent required by Section 409A, and notwithstanding any other provision
of this Agreement to the contrary, no payment or benefit will be provided to, or
with respect to, the Executive on account of his separation from service before
the first to occur of (i) the date of the Executive’s death or (ii) the date
which is the six (6) month anniversary of his separation from service, and in
either case only if he is a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Internal Revenue Code and the regulations promulgated
thereunder) in the year of his separation from service. Any payment that is
delayed pursuant to the provisions of the immediately preceding sentence shall
instead be paid in a lump sum, without interest, promptly following the first to
occur of the two dates specified in such immediately preceding sentence.  To the
extent there are any ambiguities in this Agreement, such ambiguities shall be
construed in a manner that complies with Section 409A.




(b)

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
 All expenses or other reimbursements paid pursuant herewith that are taxable
income to the





3




Executive shall in no event be paid by the Company later than the end of the
calendar year next following the calendar year in which the Executive incurs
such expense or pays such related tax.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, unless
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause shall not be violated, with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Internal Revenue Code, solely because such expenses are subject to a limit
related to the period the arrangement is in effect; and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense is incurred.”




(m)

Exhibit A to the Employment Agreement is hereby amended by adding the following
at the end of Section 11 thereof:

“If this Agreement is not executed and effective within thirty (30) days
following the Separation Date, then this Agreement and any rights to payments
under this Agreement and the Employment Agreement, as amended, are null and
void.”




3.

Governing Law.  This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of New York, without giving effect to
any conflict of laws rules or principles that would result in application of the
law of any other jurisdiction.

4.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  Signature pages to this Amendment may be delivered by
facsimile or other electronic transmission method (including, without
limitation, PDF) and such delivery shall be valid and effective for all
purposes.

5.

Effect of Amendment.  To the extent not amended hereby, the Employment Agreement
shall continue with full force and effect in accordance with its terms.

[remainder of this page intentionally left blank; signature page follows]





4




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the date written above.







THE COMPANY:

THE EXECUTIVE:




RathGibson, Inc.







By: /s/ Truman Greene                           

/s/ Jeffrey J. Nelb                                   

Name:  Truman Greene

Jeffrey J. Nelb

Title:  Chief Human Resources Officer










RGCH Holdings Corp.

By: /s/ Barry Nuss                                

Name:  Barry Nuss

Title:  Chief Financial Officer

RG Tube Holdings LLC

By: /s/ Barry Nuss                               

Name:  Barry Nuss

Title:  Chief Financial Officer




















5


